ICJ_051_NorthSeaContinentalShelf_DEU_DNK_1967-03-08_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NORTH SEA CONTINENTAL SHELF CASE
(DENMARK/FEDERAL REPUBLIC OF GERMANY)

ORDER OF 8 MARCH 1967

1967

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER DU NORD

(DANEMARK/REPUBLIQUE FEDERALE D’ALLEMAGNE)

ORDONNANCE DU 8 MARS 1967
Official citation:

North Sea Continental Shelf (Denmark/Federal Republic of Germany),
Order of 8 March 1967, I.C.J. Reports 1967, p. 3

Mode officiel de citation:

Plateau continental de la mer du Nord (Danemark/République fédérale
d’ Allemagne), ordonnance du 8 mars 1967, C.I.J. Recueil 1967, p. 3.

 

Ne de vente: 309

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1967

8 mars 1967

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER DU NORD

(DANEMARK/RÉPUBLIQUE FÉDÉRALE D'ALLEMAGNE)

ORDONNANCE

Le juge faisant fonction de Président de la Cour internationale de
Justice en vertu de l’article 12 du Règlement de la Cour,

Vu les articles 40 et 48 du Statut de la Cour et les articles 32 et 37 du
Règlement de la Cour,

Considérant que, par lettre du 16 février 1967, reçue au Greffe le
20 février 1967, le ministre des Affaires étrangères du Royaume des
Pays-Bas a adressé au Greffier un exemplaire original d’un compromis,
signé à Bonn le 2 février 1967 pour le Gouvernement du Royaume du
Danemark et le Gouvernement de la République fédérale d’Allemagne,
soumettant à la Cour internationale de Justice un différend entre le
Danemark et la République fédérale d'Allemagne relatif à la délimi-
tation du plateau continental de la mer du Nord entre le Danemark et
la République fédérale d'Allemagne:

Considérant que le ministre des Affaires étrangères des Pays-Bas a
également joint à sa lettre un exemplaire original d’un protocole, signé
à Bonn le 2 février 1967 pour le Gouvernement du Danemark, le Gouver-
nement de la République fédérale d’Allemagne et le Gouvernement des
Pays-Bas, où il est prévu que ledit compromis sera notifié par le Gouver-
nement des Pays-Bas à la Cour internationale de Justice;

Considérant qu’en vertu de son article 3 le compromis entre en
vigueur le jour de sa signature;

4

1967
8 mars
Rôie général
n° 51
PLATEAU CONTINENTAL DE LA MER DU NORD (ORDONNANCE 8 III 67) 4

Considérant que, par lettres du 20 février 1967, le Gouvernement du
Danemark et le Gouvernement de la République fédérale d'Allemagne
ont été dûment informés de la notification du compromis;

Considérant que, par lettre du 22 février 1967, l’ambassadeur du
Danemark aux Pays-Bas a informé le Greffier que M. Bent Jacobsen,
avocat à la Cour suprême du Danemark, avait été désigné comme agent
du Danemark;

Considérant que, par lettre du 1% mars 1967, l’ambassadeur de la
République fédérale d'Allemagne aux Pays-Bas a informé le Greffier que
M. Günther Jaenicke, professeur à l’Université Johann Wolfgang Geethe,
avait été désigné comme agent de la République fédérale d’Allemagne;

Considérant que, dans son article 2, le compromis fait état d’un
accord des Parties selon lequel, sans que cela préjuge en rien la charge
de la preuve, les pièces de la procédure écrite seraient déposées devant
la Cour dans l’ordre suivant:

1. Mémoire de la République fédérale d’Allemagne devant être soumis
dans les six mois qui suivront la notification du compromis;

2. Contre-mémoire du Danemark devant être soumis dans les six
mois qui suivront la remise du mémoire allemand;

3. Réplique allemande suivie d’une duplique danoise, devant être
soumises dans des délais à fixer par la Cour;

Tenant compte de cet accord, comme il est indiqué à [article 37,
paragraphe 3, du Règlement de la Cour,

Fixe au 21 août 1967 la date d’expiration du délai pour le dépôt du
mémoire de la République fédérale d’Allemagne et au 20 février 1968 la
date d’expiration du délai pour le dépôt du contre-mémoire du Dane-
mark;

Réserve la suite de la procédure.

Fait en anglais et en francais, le texte anglais faisant foi, au palais de
la Paix, 4 La Haye, le huit mars mil neuf cent soixante-sept, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement du Royaume
du Danemark et au Gouvernement de la République fédérale d’Alle-
magne.

Le juge faisant fonction de Président,
(Signé) Gerald FITZMAURICE.

Le Greffier,
{Signé} S. AQUARONE.
